Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of the following species in the reply filed on 04/05/2022 is acknowledged: Specie A – a method that uses a bead with a fluorophore (claim 3); Specie B – a method that uses an antibody and a second oligonucleotide (claim 4); and Specie C – a method that uses an antigen (claim 6). 
Applicant argues the election of species at this stage in prosecution, i.e., before the first action on the merits, is improper in view of 37 CFR 1.146.
The examiner considered the argument, filed on 04/05/2022, however it was not found persuasive as the restriction/election is compliant in view of MPEP 808.01(a) and 809.02(a). 
For the purpose of compact prosecution in view of the prior art, the restriction over claims 8 and 9 have been withdrawn and are considered.
Therefore, claims 2, 10, and 17-20 are withdrawn.

Priority
	This is an application that claims benefit to provisional 62/743,777 filed on 10/10/2018.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or on a submitted IDS, they have not been considered.
IDS filed on 02/21/2020 (titled: “Transmittal of International Search Report” and “Transmittal of International Disclosure Statement”) were crossed out in their entirety because the proper format was not used (see IDS filed on 07/24/2020 for example of correct format).

Specification
The use terms, e.g., “Illumina” on page 25, which are trade names or marks used in commerce have been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: text throughout the specification appears as washed or discolored and would not be suitable for publication purposes.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 requires the second oligonucleotide to comprise a primer for a nucleic acid in the target and depends from claim 11 which requires a second oligonucleotide comprising a primer. It is unclear if the primer described in claim 13 further limits the primer of claim 11 assigned to the second oligonucleotide or if a second primer is required in the second oligonucleotide. It is further unclear what structural features are required in order for a single oligonucleotide to comprise two distinct primers. Claims 14 and 15 are rendered unclear for the same reason due to dependency.
Claim 15 recites the limitation "the immune binding protein" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kamb (US 20030027214 A1).
	Regarding claim 1, Kamb teaches a method of isolating molecules using a fluorescent bead comprising an antigen and a magnetic bead comprising an antibody, where the antigen and antibody interact/bind. See paragraph [0139] and Fig.  9.
	Kamb teaches after the antigen and antibody bind, the complex is segregated from the fluorescent bead using a magnetic. See paragraph [0021].
	Kamb teaches supports, such as the fluorescent bead, can be alternatively tagged using oligonucleotides that particularly identifies a ligand, i.e., the fluorescent bead can comprise a unique oligonucleotide. See paragraphs [0024] and [0033].
	Kamb teaches the oligonucleotide tag can be read by sequencing, allowing one to determine the antigen. See paragraphs [0154]-[0157].
	Kamb teaches sequence information about an interacting polypeptide can be obtained by sequencing the DNA encoding the polypeptide. See paragraph [0095].
	Regarding claim 3, Kamb teaches the bead can be tagged with fluorescent molecules, where fluorophores are encompassed by fluorescent tags. See paragraph [0163].
	Regarding claim 6, Kamb teaches the bead comprises an antigen. See paragraph [0139] and Fig. 9. 
	Regarding claim 15, Kamb teaches sequencing nucleic acids encoding peptides (i.e., antibodies) produced by cells. See paragraph [0038]. Note, antibodies are understood to be immune binding proteins comprising chains of amino acids.
	Regarding claim 16, Kamb teaches display techniques have been used to select proteins that bind to a particular pre-selected ligand. See paragraph [0007].
	Kamb further teaches a nucleic acid encoding a peptide produced by a cell can be sequenced. See paragraph [0038].

	Claim(s) 1, 4-9 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Berka (US 20170023567 A1).
	Regarding claim 1, Berka teaches mixing a bait particle with a target by contacting a bead comprising an oligonucleotide and assay probe (DNA encoded peptide) with an antibody or T cell receptor of the target B cell or T cell. See Figure 1.
	Berka teaches isolating the bead with a bound target (B cell or T cell bound to antigen) by partitioning the bound bead into individual wells. See Figures 2 and 3.
	Berka teaches sequencing the oligonucleotide to identify the DNA encoded peptide used to bind to the target. See Figures 2 and 3.
	Berka teaches cDNA synthesis of the nucleic acid encoding the antibody or T cell receptor of the target B cell or T cell, thereby obtaining sequence information from the B cell or T cell to identify the specificity of the target. See Figures 2 and 3.
	Regarding claim 4 and 5, Berka teaches the B cell or T cell target comprises an oligonucleotide that encodes the antibody and sequencing the oligonucleotide identifies the antibody. See Figure 2 and 3. 
	Regarding claim 6, Berka teaches the assay probe being an antigen, such as MHC and the DNA encoded peptide. See Figure 1.
	Regarding claims 7-9, Berka teaches the target comprises a B-cell or T-cell, where the assay probe binds to an immunoglobulin or T-cell receptor that appears on the surface of a cell. See Figure 1.
	Regarding claim 15, Berka teaches the nucleic acid of the target cell is sequenced for heavy and light chain sequences. See Figure 2 and 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kamb (US 20030027214 A1) in view of Schwartz (US 20130344508 A1; cited on the 02/21/2020 IDS).
Regarding claim 4, Kamb teaches a method of isolating molecules using a fluorescent bead comprising an antigen and a magnetic bead comprising an antibody, where the antigen and antibody interact/bind. See paragraph [0139] and Fig.  9.
	Kamb teaches after the antigen and antibody bind, the complex is segregated from the fluorescent bead using a magnetic. See paragraph [0021].
	Kamb teaches supports, such as the fluorescent bead, can be alternatively tagged using oligonucleotides that particularly identifies a ligand, i.e., the fluorescent bead can comprise a unique oligonucleotide. See paragraphs [0024] and [0033].
	Kamb teaches the oligonucleotide tag can be read by sequencing, allowing one to determine the antigen. See paragraphs [0154]-[0157].
Kamb teaches sequence information about an interacting polypeptide can be obtained by sequencing the DNA encoding the polypeptide. See paragraph [0095].
Kamb falls silent to teach an oligonucleotide on the magnetic bead.
Schwartz teaches probe structures of antibody-oligonucleotide-bead conjugates where each antibody/probe comprises a unique barcode that is sequenced. See paragraph [0297] and Figs. 61 and 62.
Schwartz further teaches the probes can be preassembled on magnetic beads. See paragraph [0300].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to have modified the method of Kamb with the teaching of Schwartz to substitute the secondary antibody of Kamb with the barcoded oligonucleotide of Schwartz and subsequently sequence the barcoded oligonucleotide. One would be motivated to perform the suggested modification as substitution would result in the addition of an oligonucleotide tag associated with the identity of the antibody. The modification possesses a reasonable expectancy of success as the substitution would not result in a significant change in results.
Regarding claim 5, Kamb teaches the magnetic bead comprising an antibody. See paragraph [0297] and Figs. 61 and 62.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamb (US 20030027214 A1) in view of Agresti (US 20160060621 A1; cited on the 02/21/2020 IDS).
Regarding claim 11, Kamb teaches a method of isolating molecules using a fluorescent bead comprising an antigen and a magnetic bead comprising an antibody, where the antigen and antibody interact/bind. See paragraph [0139] and Fig.  9.
	Kamb teaches after the antigen and antibody bind, the complex is segregated from the fluorescent bead using a magnetic. See paragraph [0021].
	Kamb teaches supports, such as the fluorescent bead, can be alternatively tagged using oligonucleotides that particularly identifies a ligand, i.e., the fluorescent bead can comprise a unique oligonucleotide. See paragraphs [0024] and [0033]. The reference teaches oligonucleotide tags as encompassed by barcodes that identify the assay probe.
	Kamb teaches the oligonucleotide tag can be read by sequencing, allowing one to determine the antigen. See paragraphs [0154]-[0157].
Kamb teaches sequence information about an interacting polypeptide can be obtained by sequencing the DNA encoding the polypeptide. See paragraph [0095].
Kamb further teaches sequence analysis can be achieved by PCR amplification using primers. See paragraph [0185].
While Kamb teaches the use of primers, the reference falls silent to explicitly teach the bead comprising primers.
Agresti teaches beads comprising oligonucleotides further comprising primers. See paragraph [0066] and [0071].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to have modified the method of Kamb with the teachings of Agresti to have beads comprising primers to facilitate amplification and/or sequencing. The modification possesses a reasonable expectancy of success as Kamb demonstrates the use of primers.
Regarding claim 12, as previously discussed, Kamb teaches the use of oligonucleotide tags (i.e., barcodes) to identify a particular molecule. 
Kamb falls silent to teach where the primer is a bead-specific barcode sequence.
Agresti teaches beads comprising oligonucleotides further comprising bead-specific barcoded sequences and primers. See previously cited text.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to have modified the method of Kamb with the teaches of Agresti to synthesize bead-specific oligonucleotide barcodes and primers attached to the beads to track the capture of target molecules and the target sequence. The modification possesses a reasonable expectancy of success as the modification would not result in any significant change in results of Kamb.
Regarding claim 13, as previously discussed, Kamb teaches sequence analysis can be achieved by PCR amplification using primers. Note, the primers comprise target-specific sequences that facilitate amplification of the nucleic acids of interest.
Regarding claim 14, Kamb teaches sequence information about an interacting polypeptide can be obtained by sequencing the DNA encoding the polypeptide. See paragraph [0095]. Note, the nucleic acid of interest to be sequenced is specific (i.e., barcoded) to the polypeptide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEY O'SHEA whose telephone number is (571)270-5561. The examiner can normally be reached Mon. - Thurs. 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.J.O./Junior Patent Examiner, Art Unit 1635                                /JOSEPH G. DAUNER/                                                                                                    Primary Examiner, Art Unit 1634